Title: Report on Sundry Petitions, [16 April 1792]
From: Hamilton, Alexander
To: 



[Philadelphia, April 16, 1792Communicated on April 17, 1792]

[To the Speaker of the House of Representatives]
The Secretary of the Treasury, to whom the House of Representatives were pleased to refer the several petitions enumerated in the lists herewith transmitted, marked, A, B, and C, respectfully submits the following Report:
The petitions in the list A. prefer claims for various supplies to the United States, during the late war: Those in the list B, for transportation of articles by land and water, for the use of the United States, during the same period. Those in the list C, for propperty taken and damages occasioned by the army of the United States, during the same period: All which claims are barred by the several Acts of limitation, passed at different times, by the United States in Congress assembled.

The situation of the United States, in the course of the late war, necessarily occasioned much want of order and regularity in the conduct of public business. The institutions for carrying it on, frequently devised in moments of hurry and confusion, almost always without the requisite lights from experience, were unavoidably in many cases, either faulty in principle, or deficient in some provisions, checks and guards, which were indispensible to their safe and efficacious execution. The commencement of a more orderly system is not of earlier date, than February 1781, when the executive departments were established.
But during the whole of the time, and even after the institution of these departments, the state of the public finances obliging the Government to rely essentially on operations of credit and sometimes even on coertion, for the means of carrying on the war; an unexampled number of persons were, of necessity entrusted to bind the Government by their contracts, and with a latitude of discretion, which rendered a due supervision of their conduct, and a regular accountability, impracticable.
In different stages of the war, almost every officer of the army, whether in the departments charged with procuring supplies, or otherwise, had it in his power to contract debts legally or equitably obligatory on the United States. Not only the most subaltern agents in the departments alluded to, but officers of companies (as well as those of higher grade) on detachments, and in other situations, could exercise by authority, or toleration, that delicate and dangerous power.
Congress, during the war, passed sundry resolutions for regulating and limiting the public responsibility in such cases, and since the peace, they prescribed periods, within which, claims of certain descriptions, and finally all unliquidated claims, were to be exhibited for settlement, or to be for ever after barred.
Of the first description, are the resolutions of March 5th 1779, and August 23d. 1780.
The following have been passed since the peace.
By an act of the 17th March 1785, all persons having unliquidated claims against the United States are required, within twelve months, to exhibit particular abstracts of such claims to Commissioners, who were sent and empowered to adjust all such claims, within such State; on condition, that accounts not so presented should thereafter be settled only at the treasury.
By the Act of November 2nd 1785, all persons having claims for services performed, in the military department, were directed to exhibit the same for liquidation, to the Commissioner of Army accounts, before the first of August ensuing, under the penalty of being thereafter precluded from settlement or allowance.
And by the Act of the 23d. of July 1787, all unliquidated claims pertaining to the Commissionary’s, Quarter Master’s, Hospital, Cloathing, or Marine departments, were to be exhibited to the Commissioners appointed to settle the accounts of said departments, within eight months; and all other accounts were to be exhibited at the Treasury, within one year from the date of the said Act, or to be precluded from settlement and allowance.
The justice, as well as policy of Acts of limitation, under such circumstances, cannot be doubted. It was essential to the public administration, that the extent of just demands upon the Government should be within a reasonable period definitely ascertained. It was essential to the public safety and to right, in relation [to] the whole community, that all unsettled claims should be made known, within a time when there were yet means of proper investigation, and after which, the public responsibility should terminate. And the possibility of charging the Government by collusive and fictitious contracts should be at an end.
The situation of no country ever presented a more clear necessity for, or a more competent justification of precautions of that nature.
And all the reasons for adopting them operate to recommend unusual caution in departing from them; with the additional force of this circumstance, that the subsequent lapse of time has increased the difficulty of a due examination.
When it is considered, that the final bar to unliquidated claims did not take effect till the middle of April 1788, several years after the re-establishment of peace, it is natural to infer, that the cases are not numerous, in which the want of opportunity, to bring forward claims for liquidation, can be justly pleaded as an excuse for the omission.
And when to this it is added, that the account of a considerable number of Officers, who had it in their power to hind the public by their contracts, and who were entrusted with large sums of money for fulfilling their engagements, remain unsettled: that some of these are dead; that others have absconded; that the business has been conducted by others, with so little order, as to put it out of their power to render a proper statement of their transactions; that the books and papers of others, who had extensive trusts, have been destroyed, so as to preclude the possibility of settlement; it must appear, that the Government would be, in a great number of cases, destitute of the means of repelling unfounded, and even satisfied claims. for want of documents and vouchers, which could only have resulted from a due settlement with those officers, and from the possession of their books and papers.

It might be inferred, without proof, and it has appeared in the course of the business of the Treasury, that it was a practice with certain public officers, on obtaining supplies, to give receipts and certificates for them, and when they made payment, either partially or totally, to take distinct receipts from the parties, without either endorsing the payments upon the original vouchers, or requiring a surrender of them.
Hence it would often happen, that parties could produce satisfactory vouchers of their having performed services, and furnished supplies, for which, though satisfaction may have been made, the evidence of it would not be in the possession or power of the Government.
And hence, from relaxations of the limitation Acts, there would be great danger of much more injustice to the United States, than justice to individuals.
The principles of self defence, therefore, require and justify an adherence to these Acts, with very few exceptions, and those founded upon such clear evidence, as shall avoid all danger of imposition, and such special reasons, as shall effectually discriminate them from that mass of claims, which it would be so dangerous to admit.
The laws of the present Session have removed the obstacle arising from the limitation Acts, to a description of claims of a nature peculiarly meritorious, those for personal services in the army and navy, and for the allowance of halfpay to widows of Officers who died in service.
As the records and vouchers of the public Offices will afford good guides, as to the propriety of claims of this nature, it was practicable to consult the dictates of public justice with regard to them without hazard of public injury.
If it ought not to be pronounced, that there are no other claims barred by the Acts of limitation, in respect to which, it would be proper to grant relief, it must, at least, be inferred, from a due attention to the considerations, which have been stated, that instances of such relief ought to be founded on reasons of a very special and peculiar nature.
No reasons, sufficiently special or peculiar, appear to the Secretary in relation to the petitions specified in the several lists above mentioned, (and which are herewith returned) to induce an opinion on his part, that the Acts of limitation ought to be superseded in favor of the petitioners.
All which is respectfully submitted,
Alexander HamiltonSecry. of the Treasy.
Treasury Department, April 16th 1792.
